The plaintiff in error, hereinafter called defendant, was convicted in the district court of McIntosh county of a second and subsequent violation of the prohibitory liquor law, and was sentenced to serve a term of six months in the state penitentiary and to pay a fine of $50.
The case was tried in December, 1926, and the appeal was lodged in this court in May, 1927. No briefs in support of the appeal have been filed.
Where an appeal is prosecuted to this court upon a conviction for a felony, and no briefs in support are filed, this court will not search for some error upon which to predicate a reversal, but will examine the record for jurisdictional or fundamental errors, and, if none appear, *Page 137 
and the evidence reasonably supports the verdict, the judgment will be affirmed. We have examined the record and find no jurisdictional or fundamental error. The evidence sustains the verdict.
The case is affirmed.
CHAPPELL, J., concurs.
DAVENPORT, J., absent, not participating.